Citation Nr: 1823176	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

3. Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status-post coronary artery bypass grafting, prior to November 21, 2016.

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1973 and from October 1974 to August 1989. He died in March 2017.  The appellant submitted a motion for substitution to continue the appeal to completion, which was approved. 38 U.S.C. § 5121A (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2011 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In July 2016, the Board remanded the issues on appeal for further evidentiary development. 


FINDINGS OF FACT

1. Considering complaints of pain, pain on motion, and functional loss, the Veteran's cervical spine disability has not resulted in forward flexion limited to 15 degrees or less, favorable ankylosis of the entire cervical spine, incapacitating episodes for the entire period on appeal.

2. Considering complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not resulted in forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, ankylosis, muscle spasm or guarding resulting in abnormal gait or abnormal contour, or incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

3. Neurologic symptoms analogous with mild incomplete paralysis of the left and right upper radicular group, associated with the service-connected cervical spine disability, are demonstrated.

4. For the period prior to November 21, 2016, the evidence indicates that the Veteran's CAD has resulted in a workload of 3 METs or less resulting in dyspnea, fatigue, and dizziness. 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a cervical spine disability have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242 (2017).

2. The criteria for a rating in excess of 10 percent for lumbar spine disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5242 (2017).

3. A separate 10 percent rating, but no higher, is warranted for mild incomplete paralysis of the left upper extremity as a neurological manifestation of the service-connected cervical spine disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8510 (2017).

4. A separate 10 percent rating, but no higher, is warranted for mild incomplete paralysis of the right upper extremity as a neurological manifestation of the service-connected cervical spine disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8510 (2017).

5. The criteria for an initial 100 percent rating for CAD prior to November 21, 2016, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was last Remanded in July 2016 for the purpose of securing updated VA treatment records, affording the Veteran new VA examinations, and obtaining medical opinions with respect to the examinations.  VA treatment records have been obtained and a VA examination were conducted with corresponding reports.  The Board finds that there was substantial compliance with the July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the 2016 Remand, the appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 3 8 C.F.R. § 4.21 (2017).   

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Increased Rating Cervical Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017). The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2017). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to cervical spine disabilities provide that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 20 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height. A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 10 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months. 38 C.F.R. § 4.71a (2017). A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2017). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed. DeLuca v. Brown, 8 Vet. App. 202 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80 (1997). Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. 38 C.F.R. § 4.40 (2017). Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017). Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy. 38 C.F.R. § 4.45 (2017).

The Veteran has been assigned a 20 percent rating for his service connected cervical spine disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2017).

A November 2008 VA examination report shows that regarding the Veteran's cervical spine no neurological conditions were reported. Decreased motion, fatigue, stiffness, weakness, spasms and pain were all noted. Flare ups were reported that occurred weekly described as severe that decreased mobility. IVDS was not diagnosed. Examination of the muscles of the cervical spine showed tenderness. No muscle spasms were shown. The Veteran's head position was noted to be normal. Detailed motor examination was normal. Detailed sensory and reflex examination was normal for the upper extremities. No cervical ankylosis was noted. Range of motion testing for the cervical spine showed extension to 39 degrees with pain for active and passive testing. Repetitive extension testing showed a loss of range of motion noted as 0 to 37 degrees. Lateral flexion was noted as 0 to 37 degrees with pain on active and passive testing. Repetitive lateral flexion showed a loss of range of motion to 0 to 35 degrees. Lateral rotation was noted as 0 to 64 degrees with pain on active and passive testing. Repetitive lateral rotation showed a loss of range of motion as 0 to 62 degrees. Cervical flexion was noted as 0 to 74 degrees with pain on active and passive testing. Repetitive flexion showed a loss of range of motion as 0 to 70 degrees. 

An October 2010 VA examination showed that the Veteran reported neck pain with stiffness. The Veteran reported upper extremity weakness and tingling. Examination of the spine showed that the Veteran had a stooped posture with the head at a forward posturing with slight lateral tilt. Cervical spine ankylosis was not shown. Sensory examination findings showed affected nerves identified as C5 and C6 with the location of abnormalities of the distal thumb and index finger of the left and right upper extremities. Vibration was decreased, pain or pin prick was decreased, light tough was decreased. Detailed motor examination of the elbows, wrist, finger abduction, and thumb opposition were 5 out of 5. Finger flexion of the left and right hands was 4 out of 5. Muscle tone was normal. No neurological conditions were diagnosed as being associated with the cervical spine disability other than the sensory effects affecting the upper extremities. Effects on the Veteran's usual daily activities were noted as severe for household chores, bathing, and driving long distances. No effects were reported for grooming, dressing, or feeding. The condition was noted as preventing bowling and taking long walks. The Veteran reported being able to exercise in his home pool.

A June 2011 VA examination report shows that the Veteran reported neck pain of variable intensity and had constant pain. He reported fingers that felt numb. Cervical spine range of motion testing showed forward flexion 0 to 50 degrees, extension 0 to 30 degrees, rotation 0 to 40 degrees bilaterally with spasms noted, lateral flexion 0 to 20 degrees bilaterally. Repetitive activity did not make much change. Mild spasms were noted. No weakness and no fatigability were noted. Mild sensory impairment noted on both index and middle fingers. 

A September 2011 VA examination report showed cervical spine range of motion as forward flexion 0 to 20 degrees, extension 0 to 20 degrees, rotation 0 to 40 degrees bilaterally, and lateral flexion 0 to 20 degrees bilaterally. Spinal ankylosis was not noted. Abnormalities of the spinal muscle such as guarding, spasms, and tenderness were noted. Pain on range of motion testing was noted. Straight leg testing was negative. Sensory examination, detailed motor examination, and detailed reflex exams were normal.

A November 2016 VA examination report shows that the Veteran was diagnosed as having degenerative joint disease of the cervical spine. The examiner noted that no flare-ups or functional impacts of the cervical spine disability were reported. Forward flexion of the cervical spine was from 0 to 35 degrees, extension 0 to 45 degrees, right and left lateral flexion to 35 degrees, and right and left lateral rotation to 60 degrees. Pain was noted on the examination but it did not result in functional loss. Localized tenderness or pain on palpation was not noted. Repetitive use testing was performed but did not show any additional loss of motion. Muscle spasms of the neck were noted, not resulting in abnormal gait or abnormal spinal contour. Muscle strength testing was normal with no muscle atrophy noted. Reflex examinations were normal. Sensory examination was normal for the upper extremities. The examiner noted that no radicular pain or other signs of radiculopathy was diagnosed. Ankylosis of the cervical spine was not noted. No neurological conditions related to the cervical spine disability was diagnosed. IVDS was not diagnosed. 

After a review of the evidence of record, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 20 percent. The range of motion testing in the examinations shows that the Veteran was limited by pain in forward flexion of the cervical spine at worst to 20 degrees.  The Veteran's forward flexion of the cervical spine had exceeded 15 degrees on all occasions and not been shown to be limited to 15 degrees or less by any other factors. Also, VA examiners have specifically reported that the Veteran's cervical spine showed no ankylosis.  Therefore, the cervical spine disability does not meet any of the criteria for a 30 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance. Therefore, the Board finds that a rating in excess of 20 percent is not. 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion. 38 C.F.R. § 4.40, 4.45 (2017). There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion. However, there is no indication that the Veteran's IVDS of the cervical spine resulted in incapacitating episodes requiring medically prescribed bed rest. Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2017).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the upper extremities or other neurological abnormalities related to the cervical spine disability such as bowel or bladder incontinence. The Veteran has not been assessed with bowel or bladder incontinence due to his cervical spine disability. However, neurological impairment of the upper left and right extremities was demonstrated.

Diagnostic Code 8510 provides the rating criteria for paralysis of upper radicular group.  \Complete paralysis of the nerve is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm. Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the major arm, and as 20, 30, and 40 percent, for the minor arm, respectively. 38 C.F.R. § 4.124a , DC 8510.

The introductory language to the schedule of ratings pertaining to diseases of the peripheral nerves states that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating. 38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6. When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree. Id.; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The October 2010 VA examination report showed that the sensory examination findings showed affected nerves identified as C5 and C6 with the location of abnormalities of the distal thumb and index finger of the left and right upper extremities. Vibration was decreased, pain or pin prick was decreased, light tough was decreased. Detailed motor examination of the elbows, wrist, finger abduction, and thumb opposition were 5 out of 5. Finger flexion of the left and right hands was 4 out of 5. Muscle tone was normal.
The June 2011 VA examination report showed that mild sensory impairment noted on both index and middle fingers.

The remaining VA examination reports do not show any neurologic deficit. However, the Veteran was competent to report these observable symptoms in his left and right upper extremities. Thus, with resolution of any doubt in the Veteran's favor, the Board finds that a separate 10 ratings are warranted based on wholly sensory symptoms that approximate mild incomplete paralysis of the left and right upper extremities. To this extent, the Veteran's claim is granted. See 38 C.F.R. §§ 3.102, 4.7. 

The Board finds that ratings in excess of 10 percent for left and right upper extremity neurological conditions are not warranted. The evidence shows that all clinical findings regarding motor functioning, strength, sensation, and reflexes of the Veteran's left and right upper extremity were consistently normal on objective evaluation, with the exception of the decreased sensation to pinprick and light touch in the left hand; accordingly, ratings greater than 10 percent each are not warranted for left and right upper extremities under Diagnostic Code 8510.

Increased Rating-Lumbar Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017). The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2017). 


The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2017).

The RO has rated the Veteran's back disability under Diagnostic Code 5242 for a degenerative joint disease of the lumbar spine. Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same. Diagnostic Code 5003 also provides ratings for arthritis. 38 C.F.R. § 4.71a (2017). Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence. Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion. Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.
	
The Veteran was assigned a 10 percent rating for his service connected lumbar spine disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2017).

A November 2008 VA examination report shows that the Veteran reported low back pain with fatigue, decreased motion, stiffness, weakness, and spasms. Flare ups were reported that occurred weekly that caused reduced mobility. IVDS was not diagnosed. No objective abnormalities were shown affecting the thoracic sacrospinalis to include any muscle spasms. No abnormal spinal curvatures were shown. Detailed motor, sensory, and reflex examinations were normal. Range of motion testing shown forward flexion to 0 to 88 degrees with pain on active and passive resistance. Repetitive forward flexion showed range of motion to 86 degrees. Extension showed range of motion of 0 to 26 degrees with pain on active and passive resistance. Repetitive extension showed loss of range of motion to 0 to 24 degrees. Lateral flexion range of motion was 0 to 28 degrees for left, and 0 to 30 degrees for the right, with pain on active and passive resistance. Repetitive lateral flexion showed loss of range of motion as 0 to 26 degrees for the left side with no loss noted on the right. Lateral rotation was noted as 0 to 30 degrees for both directions with no pain or loss of motion on repetitive use. Laseque's sign was positive.  

A June 2010 VA peripheral nerve examination report shows that the Veteran reported pain, numbness, and tingling in his bilateral arms and legs. Electromyography resulted in no cervical radiculopathy. No nerve dysfunctions were diagnosed. 

An October 2010 VA examination report shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine. The Veteran reported low back pain, usually on the right side with pain radiating into the hip, with tingling/numbness, with weakness in the legs. Paresthesia and leg or foot weakness was reported. Fatigue, decreased motion, stiffness, weakness, and spine pain was noted. Pain was noted on the right side of the lower back into the right hip and leg down into the foot. The thoracic spine was noted to have mild thoracic lumbar scoliosis. The Veteran's gait was noted as normal. Lumbar flattening was shown. Ankylosis of the thoracolumbar spine was not shown. Detail reflex examination of the lower extremities were normal. Sensory examination of the lower extremities was normal. Detailed motor examination of the lower extremities were normal. Laseque's and Waddell's signs were negative. Effects on the Veteran problems on usual daily activities were noted as severe for household chores, bathing, driving long distances. No effects were reported for grooming, dressing, or feeding. Prevented bowling and taking long walks. He reported that he exercised in his home pool. 

A June 2011 VA examination report shows the Veteran reported lower back pain. Range of motion testing showed forward flexion 0 to 50 degrees, extension 0 to 10 degrees, rotation 0 to 10 degrees, lateral flexion 0 to 10 degrees. Repetitive use testing was noted to not make much change but mild spasms were noted. A mild sensory deficit was noted on the feet. 

A September 2011 VA examination report shows lumbar spine range of motion as flexion 0 to 60 degrees, extension 0 to10 degrees, rotation 0 to 10 degrees bilaterally, and lateral flexion 0 to 10 degrees bilaterally. Spinal ankylosis was not noted. Abnormalities of the spinal muscle such as guarding, spasms, and tenderness were noted. Pain on range of motion testing was noted. Straight leg testing was negative. Sensory examination, detailed motor examination, and detailed reflex exams were normal.

A November 2016 VA examination report shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine. The Veteran reported no flare- ups of his condition but did report functional impairments of hardly being able to sit, stand, and walk more than five minutes. Range of motion testing showed forward flexion 0 to 70 degrees, extension 0 to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 0 to 20 degrees. Pain was noted on exam in all planes of motion except extension, but did not result in functional loss. Localized tenderness or pain on palpation was not shown. Pain on weight bearing was noted. The Veteran was noted to be able to conduct repetitive use testing but no loss of additional range of motion was noted. Guarding or muscle spasms of the thoracolumbar spine was not noted. Additionally factors of the disability were noted as disturbances of locomotion, interference with sitting, and interference with standing. Muscle strength testing was noted as normal for both left and right sides. Deep tendon reflexes were normal. Sensory examination for lower extremities were normal. Straight leg testing was negative. Radicular pain or any other signs of or symptoms of radiculopathy was not diagnosed. No ankylosis of the spine was noted. The examiner noted that the Veteran had no neurological abnormalities related to the lumbar spine disability. IVDS was not diagnosed. The examiner did note that the Veteran used a walker due to the lumbar spine disability. Functional impact of the lumbar spine disability was noted as an inability to sit, stand, and walk no more than 5 minutes. 

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's lumbar spine disability. The record does not shows that the Veteran had thoracolumbar spine forward flexion limited to at least 30 degrees but not more than 60 degrees or that he had a combined thoracolumbar spine range of 120 degrees or less. There was no evidence of abnormal spinal contour or ankylosis.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion. 38 C.F.R. § 4.40, 4.45 (2017). There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the lumbar spine.

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion. However, there is no indication that the Veteran had intervertebral disc syndrome of the lumbar spine or that he even experiences incapacitating episodes requiring medically prescribed bed rest during the appeal.  A rating based on incapacitating episodes is not warranted. 38 C.F.R. § 4.71a (2017).

Consideration has also been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar spine disability such as bowel or bladder incontinence. The record includes the Veteran's report of some sensory deficits in the lower extremities.  However, objective testing showed no diagnosis of nervous conditions affecting the lower extremities or nerve impairments to include sensory deficit testing. The Board finds that the objective neurological testing conducted by the VA examiners outweighs the Veteran's statements of having a sensory defect of the lower extremities and whether those reports are related to the lumbar spine disability. Therefore, a separate rating for neurological impairment of the lower extremities is not warranted. 

Increased Rating- Heart Condition

The Veteran's CAD was rated as 60 percent disabling prior to November 21, 2016 under Diagnostic Code 7005. 38 C.F.R. § 4.104 (2017).  A 100 percent rating was assigned from that date.  The appeal is essentially whether the criteria for a 100 percent rating were met at any time prior to November 21, 2016.

Pursuant to Diagnostic Code 7005, a 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A January 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician, Dr. J.B., shows that the Veteran had diagnosis of coronary artery disease. Congestive heart failure was not shown. The examiner noted that the Veteran was physically unable to complete an exercise test. An estimate METs causing fatigue was evaluated as 1-3 METs. No evidence of cardiac hypertrophy or dilation was noted. Left ventricular ejection fraction was greater than 55 percent as shown on an October 2008 echocardiogram. 

An April 2011 VA examination report shows that the Veteran was diagnosed with ischemic heart disease noted as coronary artery disease. The Veteran was noted to take continuous medication for the heart condition. No history of myocardial infarctions were noted. The Veteran did not have a diagnosis of congestive heart failure. The examiner noted that a diagnostic exercise test was not conducted bit a METs test based on the Veteran's responses showed that symptoms of dyspnea, dizziness, and fatigue onset at 3 to 5 METs. No evidence was shown of cardiac hypertrophy or dilation. Left ventricular ejection fraction was noted as 65-70 percent as shown by an echocardiogram in April 2011. 

A July 2011 Ischemic Heart DBQ, shows that the Veteran's private physician, Dr. F.R., noted a diagnosis of CAD. Congestive heart failure was noted diagnosed. A diagnostic exercise test was conducted in September 2007 and showed that the Veteran was unable to walk at any pace and was short of breath. A ventriculogram was abnormal with enlarged left ventricular with segmental contraction abnormalities and an ejection fraction of 34 percent. METs testing based on the Veteran's response showed dyspnea, fatigue, and dizziness with a METs level estimated a 1-3 METs. An EKG showed cardia hypertrophy or dilation. Left ventricular ejection fraction was noted as 55 percent. 

After a review of the evidence of record the Board finds that an initial rating of 100 percent is warranted for the Veteran's CAD. The evidence demonstrates that the Veteran's CAD was evaluated with a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent. The January 2011 and June 2011 DBQs include findings that support an initial 100 percent rating.  


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

A separate 10 percent rating, but not higher, for cervical radiculopathy of the left upper extremity associated with service-connected cervical spine disorder is granted.

A separate 10 percent rating, but not higher, for cervical radiculopathy of the right upper extremity associated with service-connected cervical spine disorder is granted.

Entitlement to an initial disability rating of 100 percent for coronary artery disease, status-post coronary artery bypass grafting is granted.


_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


